Citation Nr: 1609787	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  12-08 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for right lateral epicondylitis as secondary to service-connected right hand traumatic neuropathy.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from October 1997 to October 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that denied the benefit sought on appeal.  The Veteran timely appealed the decision, and the Board remanded the issue, most recently in September 2015, for further evidentiary development and adjudication.  In that remand, the Board instructed the agency of original jurisdiction (AOJ) to attempt to obtain private treatment records, provide the Veteran with additional VA examination, and then re-adjudicate the claim.  The AOJ contacted the Veteran in October 2015 with a request for information concerning private treatment records; he did not respond.  The AOJ then obtained VA examination in November 2015 and provided the Veteran a supplemental statement of the case (SSOC) in December 2015.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

This case was also developed on the issue of an increased rating for traumatic neuropathy of the right hand.  A December 2015 rating action awarded a 50 percent rating for this disability effective in July 2014.  As this was the evaluation level requested by the Veteran, it represented a complete grant of the benefit sought and that issue is no longer before the Board.  


FINDING OF FACT

The Veteran does not have right lateral epicondylitis that has been caused or aggravated by his service-connected right hand traumatic neuropathy.



CONCLUSION OF LAW

Right lateral epicondylitis is not proximately due to or the result of service-connected right hand traumatic neuropathy.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

In this case, VA satisfied its duties to the Veteran in a VCAA letter issued in December 2009.  See id.  That letter notified the Veteran of what information and evidence is needed to substantiate his claim of service connection, and what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA.  The letter further notified the Veteran what types of evidence are necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains service treatment records and lay statements of the Veteran, as well as post-service treatment from VA and private treatment providers.  The evidence of record also contains reports of examination requested by VA and performed in March 2010 and November 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the November 2015 VA examination and medical opinion obtained in this case is adequate, as it is predicated on full physical examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The November 2015 examination considers all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examination, and provides a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claim that need to be obtained.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Criteria & Analysis

The Veteran does not claim and the record does not show that right lateral epicondylitis had its clinical onset in service or is otherwise related to active duty.  The Veteran contends, instead, that his right lateral epicondylitis developed secondary to, or has been aggravated by, his service-connected right hand traumatic neuropathy.  

Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  This includes a disability made chronically worse by service-connected disability.  Section 1110 does not directly speak to awards of "service connection," but merely authorizes compensation for "disability," which the Court in Allen v. Brown, 7 Vet. App. 439, 448 (1995), construed to mean "impairment of earning capacity."  Section 1110 further requires that the disability have been caused by an injury or disease incurred or aggravated in service.  In its holding in Tobin v. Derwinski, 2 Vet. App. 34 (1991), the Court interpreted 38 CFR § 3.310 to require VA to grant "service connection" for the portion of the non-service-connected disability attributable to aggravation by the service-connected condition.  When read in tandem, the Court's rulings require VA to service connect the degree of aggravation of a non-service-connected condition by a service-connected disability and to pay compensation for that level of disability attributable to such aggravation.  38 C.F.R. § 3.310 (71 Fed. Reg. 52,744 (Sept. 7, 2006)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Since VA had been complying with Allen and Tobin for more than a decade prior to amendment of 38 C.F.R. § 3.310, the aforementioned regulatory amendment effects no new liberalization or restriction in this appeal.  The changes were essentially non-substantive.

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In Jandreau, the United States Court of Appeals for the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer.  492 F.3d at 1377, n. 4.  Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  See also 38 C.F.R. § 3.159(a)(2) (2013) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's service treatment records are silent as to any complaints or diagnoses of elbow problems, although he was treated for a right thumb laceration in March 2000.  He was first seen by VA treatment providers for complaints of right elbow pain in February 2008, at which time he was diagnosed with mild "tennis elbow."  His diagnosis was clarified as right lateral epicondylitis in April 2008, at which time his treating VA physician stated in a letter that the disorder developed as a "result of long term repetitive motion activities performed at work."  Since the initial diagnosis, the Veteran has continued to seek treatment for right lateral epicondylitis.  He has contended in multiple statements to VA that the disorder is due to, or has been aggravated by, his service-connected right hand traumatic neuropathy, which developed following the in-service right thumb injury.

The Veteran was provided VA examinations in March 2010 and November 2015.  As the March 2010 VA examination found the Veteran not to experience any right lateral epicondylitis, it will not be further considered in light of the well-established diagnosis present in the record.  In the November 2015 examination, the Veteran complained of intermittent right elbow pain that flared up daily for several minutes.  The examiner diagnosed right lateral epicondylitis but found it to be less likely than not caused or aggravated by his service-connected right hand traumatic neuropathy.  In reaching this conclusion, the examiner noted that epicondylitis is "an injury related to repetitive movement or carrying heavy loads."  Noting the Veteran's employment history of repetitive work at the post office, the examiner concluded that any etiological relationship between his right lateral epicondylitis and his service-connected right hand traumatic neuropathy was doubtful.  The examiner further noted that traumatic neuropathy is "not a recognized cause" or aggravating factor for epicondylitis such as that experienced by the Veteran.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for right lateral epicondylitis.  Because the question of whether a disability such as epicondylitis is related to another disorder such as traumatic neuropathy is a medical question requiring expertise, the Board relies upon the November 2015 VA examiner's opinions.  The November 2015 examination reports reflect that the examiner comprehensively examined the Veteran's claims file and understood the medical questions asked by the originating agency.  Additionally, the VA examiner offered rationales for his opinion that the Veteran's right lateral epicondylitis was not likely related to service-connected right hand traumatic neuropathy, relying on both the medical records and his medical expertise.  Specifically, the VA examiner concluded that the Veteran does not experience right lateral epicondylitis that has been caused or worsened by right hand traumatic neuropathy, attributing the disorder instead to his post-service employment, which involved years of repetitive motion and led to the "overuse injury" of right lateral epicondylitis.  The examiner specifically found that the Veteran's right hand traumatic neuropathy had not, in fact, caused or worsened his right lateral epicondylitis beyond its normal progression.  Rather, the examiner noted that the likely etiology of the disorder was the Veteran's work history of routinely performing repetitive movements and carrying heavy loads.  The examiner further pointed out that the current state of medical knowledge does not recognize traumatic neuropathy as a causative or aggravating factor for lateral epicondylitis.  

Furthermore, the Board finds persuasive the absence of medical evidence to support a finding of a nexus between the Veteran's service-connected right hand traumatic neuropathy and his right lateral epicondylitis.  In so finding, the Board notes that the VA examiner offered a negative opinion as to the possibility of an etiological link between the Veteran's right lateral epicondylitis and his service-connected right hand traumatic neuropathy.  Although the Veteran has contended that he currently suffers from right lateral epicondylitis that is the result of his service-connected right hand traumatic neuropathy, the VA examiner's opinion finds that it is not likely that the disorder is related to right hand traumatic neuropathy.  Specifically, the November 2015 VA medical opinion goes into significant detail in explaining why the Veteran's right lateral epicondylitis is due not to right hand traumatic neuropathy, but to the Veteran's work history of repetitive movement and heavy lifting.  In that connection, the Board acknowledges the Veteran's contentions that his right lateral epicondylitis is related to his service-connected right hand traumatic neuropathy.  However, as noted above, the November 2015 VA examiner explicitly considered this theory and found it not to be likely.  Thus, the Board finds this argument unavailing.

The Board has considered the Veteran's contentions that he experiences right lateral epicondylitis that is etiologically related to service-connected right hand traumatic neuropathy.  The Veteran, however, has not demonstrated that he has any medical expertise to make such an opinion or render a diagnosis for a complex etiological question such as this, which requires testing and medical expertise to diagnose and ascertain etiology.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he does not have medical expertise and therefore cannot provide a competent opinion regarding diagnosis or causation of his claimed right lateral epicondylitis on a secondary basis.  As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter such as the etiology of right lateral epicondylitis in relation to an additional disability.  See Bostain v. West, 11 Vet. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim of service connection for right lateral epicondylitis, that doctrine is not helpful to the Veteran in this instance.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for right lateral epicondylitis is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


